PER CURIAM.
This is an appeal by the City of Birmingham from a final judgment at law in the Circuit Court of Jefferson County denying the application of the city to intervene in a suit for damages for personal injuries by Jones against Haynes. Section 247, Title 7, Code.
The judgment of the trial court is affirmed on authority of City of Birmingham v. Trammell, Ala., 101 So.2d 259,1 and considered in connection with City of Birmingham v. Crow, Ala., 101 So.2d 2642; City of Birmingham v. Walker, ante, p. 150, 101 So.2d 250, and City of Birmingham v. Tate, ante, p. 216, 101 So.2d 263.
Affirmed.
LIVINGSTON, C. J., and LAWSON, SIMPSON, GOODWYN, MERRILL and COLEMAN, JJ., concur.

. Ante p. 245.


. Ante p. 243.